DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katada (U.S. 2008/0049084 A1) in view of Ando (U.S. 2014/0285596 A1).
Katada discloses the following claimed limitations: 
Regarding independent Claim 1, a liquid ejecting apparatus (10, §0070 and Fig. 1) comprising: 
a liquid ejecting portion (12) that ejects a liquid in a pressure chamber (52, 55, 104) from a nozzle (51) that communicates with the pressure chamber (§§0097-0104, 110 and Figs. 3-5); 
a liquid supply flow path that supplies the liquid stored in a liquid storing portion (60) to the liquid ejecting portion (§§0125-0126 and Fig. 5); 
a degas module (124) provided in the liquid supply flow path and configured to store the liquid (§§0139-0141 and Fig. 5); 
a vacuum degree adjustment mechanism (114, 120, 122) configured to adjust a vacuum degree of the degas module (§§0124, 139-141 and Fig. 5); 
a state detecting mechanism (24, 111) configured to detect a state inside the pressure chamber (§§0070-0076, 0086-0089, 0118-0127, 190-191 and Fig. 1); and 
a control portion (72) that drives and controls the vacuum degree adjustment mechanism based on a detecting result of the state detecting mechanism (§§0192-0202 and Figs. 12-13).
Regarding Claim 2, wherein the control portion performs a first operation that drives the vacuum degree adjustment mechanism to increase the vacuum degree of the degas module when generation of air bubbles and growth of air bubbles are estimated from the detecting result of the state detecting mechanism (§§0138-0141, 0148).
Regarding Claim 3, a liquid return flow path (118, 126) that couples the liquid ejecting portion and the liquid storing portion so that the liquid supplied to the liquid ejecting portion can be returned to the liquid storing portion (§§0140-0143 and Fig. 5); and 
a flow path flowing mechanism (120) configured to flow the liquid inside the liquid supply flow path and inside the liquid return flow path (§§0137-0141, 0195-0215), 
wherein when generation of air bubbles and growth of air bubbles are estimated from the detecting result of the state detecting mechanism, the control portion performs a second operation that drives the flow path flowing mechanism in a state where the vacuum degree of the degas module is adjusted (§§0138-0141, 0148, 0195-0215).
Regarding Claim 4, wherein when a viscosity increase of the liquid is estimated from the detecting result of the state detecting mechanism, the control portion performs a third operation ("purge", "blank ejection" or "liquid ejection") that drives the flow path flowing mechanism in a state where the vacuum degree of the degas module is adjusted to increase a flow rate of the liquid inside the liquid supply flow path and inside the liquid return flow path (§§0149-0154).
Regarding Claim 5, wherein when the viscosity increase of the liquid is estimated from the detecting result of the state detecting mechanism, the control portion performs a fourth operation (suction operation, §0154) that lowers the vacuum degree of the degas module in addition to the third operation.
Regarding Claim 6, wherein the liquid ejecting portion has a plurality of the pressure chambers and a plurality of the nozzles that communicate with each of the plurality of pressure chambers, and when there are a non-ejecting nozzle that does not eject the liquid and an ejecting nozzle that ejects the liquid among the plurality of nozzles, the control portion drives and controls the vacuum degree adjustment mechanism based on a detecting result of the state detecting mechanism for the pressure chamber communicating with the non-ejecting nozzle (§§0070-0076, 0086-0089, 0111-0129, 0190-0214 and Fig. 1).
Regarding independent Claim 7, a maintenance method of a liquid ejecting apparatus (10, §0070 and Fig. 1) including a liquid ejecting portion  (12) that ejects a liquid in a pressure chamber (52, 55, 104) from a nozzle (51) that communicates with the pressure chamber (§§0097-0104, 110 and Figs. 3-5), 
a liquid supply flow path (118, 126, via filter 62) that supplies the liquid stored in a liquid storing portion (60) to the liquid ejecting portion (§§0125-0126, 0140-0143 and Fig. 5), a degas module (124) provided in the liquid supply flow path and configured to store the liquid (§§0139-0141 and Fig. 5), a vacuum degree adjustment mechanism (114, 120, 122) configured to adjust a vacuum degree of the degas module (§§0124, 139-141 and Fig. 5), and a state detecting mechanism (24, 111) configured to detect a state inside the pressure chamber(§§0070-0076, 0086-0089, 0118-0127, 190-191 and Fig. 1), the maintenance method comprising: driving the vacuum degree adjustment mechanism based on a detecting result of the state detecting mechanism (§§0192-0202 and Figs. 12-13).
Regarding Claim 8, performing a first operation that drives the vacuum degree adjustment mechanism to increase the vacuum degree of the degas module when generation of air bubbles and growth of air bubbles are estimated from the detecting result of the state detecting mechanism (§§0138-0141, 0148).
Regarding Claim 9, wherein the liquid ejecting apparatus further includes a liquid return flow path (118, 126) that couples the liquid ejecting portion and the liquid storing portion so that the liquid supplied to the liquid ejecting portion can be returned to the liquid storing portion (§§0140-0143 and Fig. 5), and a flow path flowing mechanism  (120) configured to flow the liquid inside the liquid supply flow path and inside the liquid return flow path (§§0137-0141, 0195-0215), and 
the method further comprises performing a second operation that drives the flow path flowing mechanism in a state where the vacuum degree of the degas module is adjusted when generation of air bubbles and growth of air bubbles are estimated from the detecting result of the state detecting mechanism (§§0138-0141, 0148, 0195-0215).
Regarding Claim 10, performing a third operation ("purge", "blank ejection" or "liquid ejection") that drives the flow path flowing mechanism in a state where the vacuum degree of the degas module is adjusted to increase a flow rate of the liquid inside the liquid supply flow path and inside the liquid return flow path when a viscosity increase of the liquid is estimated from the detecting result of the state detecting mechanism (§§0149-0154). 
Regarding Claim 11, performing a fourth operation (suction operation, §0154) that lowers the vacuum degree of the degas module in addition to the third operation when the viscosity increase of the liquid is estimated from the detecting result of the state detecting mechanism (§0154).
Regarding Claim 12, wherein the liquid ejecting portion has a plurality of the pressure chambers and a plurality of the nozzles that communicate with each of the plurality of pressure chambers, and the method further comprises driving and controlling the vacuum degree adjustment mechanism based on the detecting result of the state detecting mechanism for the pressure chamber communicating with the non-ejecting nozzle when there are a non-ejecting nozzle that does not eject the liquid and an ejecting nozzle that ejects the liquid among the plurality of nozzles (§§0070-0076, 0086-0089, 0111-0129, 0190-0214 and Fig. 1).
Katada does not disclose the following claimed limitations: 
Regarding independent Claim 1, a degassing film that has a property of passing gas but not liquid, and a decompression chamber that is partitioned from the degas chamber by the degassing film, and
adjusting vacuum degree in the decompression chamber of the degas module.
Regarding independent Claim 7, a degassing film that has a property of passing gas but not liquid, and a decompression chamber that is partitioned from the degas chamber by the degassing film, and
adjusting vacuum degree in the decompression chamber of the degas module.
Ando discloses the following claimed limitations:
Regarding independent Claim 1, a degassing film (134) that has a property of passing gas but not liquid, and a decompression chamber (132) that is partitioned from the degas chamber by the degassing film (§§0111-0116 and Figs. 3-4), and
adjusting vacuum degree in the decompression chamber of the degas module (§§0123-0135).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the chamber partitioned by the degassing film of Ando to the liquid ejecting apparatus of Katada to reduce the wear on the vacuum system providing the vacuum, and so reduce maintenance thereof.
Regarding independent Claim 7, a degassing film (134) that has a property of passing gas but not liquid, and a decompression chamber (132) that is partitioned from the degas chamber by the degassing film (§§0111-0116 and Figs. 3-4), and
adjusting vacuum degree in the decompression chamber of the degas module (§§0123-0135).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the chamber partitioned by the degassing film of Ando to the liquid ejecting apparatus of Katada to reduce the wear on the vacuum system providing the vacuum, and so reduce maintenance thereof.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 13 is the inclusion of the limitations of a liquid ejecting apparatus including the estimation based on a comparing a volume of air bubbles to a reference volume. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 14 is the inclusion of the limitations of a maintenance method of a liquid ejecting apparatus including the estimation based on a comparing a volume of air bubbles to a reference volume. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 7/27/22, with respect to the rejection(s) of claim(s) 1-12 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ando (U.S. 2014/0285596 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853